Title: From George Washington to Theodore Gebhard, 1 July 1783
From: Washington, George
To: Gebhard, Theodore


                        
                            sir
                            Head Quarters 1st July 1783
                        
                        Your favor of the 5th of June, reached me a few Days ago. 
                        It has been owing to some Mistake, that you & the Troops under your Care at Rutland, have not been
                            liberated—I have lost no Time to inform the Secretary at War of your Circumstances—& you may soon expect his
                            Orders for your Removal to N. York. I am &c.

                    